COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Annunziata and Agee
Argued at Alexandria, Virginia


ROSA L. CHITTUM, LARRY W. CHITTUM,
 PAMELA CONLEY, F/K/A PAMELA MISKOVSKY AND
 ROXANNE CULLEN

v.   Record No. 0883-02-4

PAULA KAY JOHNSON AND
 CARLTON CONLEY                         MEMORANDUM OPINION * BY
                                      JUDGE ROSEMARIE ANNUNZIATA
                                          DECEMBER 31, 2002
CARLTON CONLEY

v.   Record No. 0884-02-4

LARRY CHITTUM, ROSA CHITTUM,
 PAMELA CONLEY, F/K/A PAMELA MISKOVSKY,
 ROXANNE CULLEN AND PAULA KAY JOHNSON


            FROM THE CIRCUIT COURT OF STAFFORD COUNTY
                   James W. Haley, Jr., Judge

          Jon E. Shields (Jon E. Shields, P.C.,
          on brief), for Rosa L. Chittum, Larry W.
          Chittum, Pamela Conley, f/k/a
          Pamela Miskovsky and Roxanne Cullen.

          Paul D. Scanlon for Carlton Conley.

          Kenneth P. Mergenthal for Paula Kay Johnson.


     Rosa and Larry Chittum, Pam Miskovsky and Roxanne Cullen

(collectively the "Chittums")and Carlton Conley appeal the trial

court's order that merged Conley's visitation with the minor



     *
       Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
child C.M.J.C. with that of the Chittums, on the following

grounds:   1) the petition filed by Paula Johnson, seeking

termination of Conley's visitation, failed to provide sufficient

notice of the relief sought and ordered by the court, and

further, the petition failed to allege a material change in

circumstances, 2) the evidence was insufficient to support a

finding that Conley's marriage to Miskovsky and relocation to

Buena Vista constituted a material change in circumstances, 3)

the evidence was insufficient to establish that a modification

of visitation was in the best interests of the child, and 4) the

trial court failed to consider all the factors in Code

§ 20-124.3 in determining the best interests of the child.    For

the reasons that follow, we reverse.

                            Background

     C.M.J.C. is one of two babies discharged to the wrong

biological parents from the University of Virginia hospital in

July 1995.   Although Kevin Chittum and Whitney Rogers were

C.M.J.C's biological parents, the hospital erroneously

discharged her to Carlton Conley and Paula Johnson. 1   Johnson and

Conley's biological daughter was discharged to Kevin Chittum and




     1
       In July 1998, Conley received the results of a blood test,
which established he was not the biological father of C.M.J.C.
Subsequent tests established that Johnson was not the child's
biological mother.
                              - 2 -
Whitney Rogers, both of whom were later killed in a car accident

in July 1998. 2   Kevin Chittum was the son of Rosa and Larry

Chittum and brother of Pam Miskovsky and Roxanne Cullen.

     Several court orders granted all the parties visitation

with C.M.J.C. pursuant to a schedule established by the court.

On September 21, 1998, the Greene County Juvenile and Domestic

Relations District Court granted custody of C.M.J.C. to Paula

Johnson and visitation to Conley.      The order set Conley's

visitation at "every other weekend . . . and on Tuesday and

Thursday from 8:00 p.m. to 8:30 p.m. . . . [and] other

visitation as agreed upon."    The court issued an order on

September 2, 1999, amending the previous order and changing

Conley's visitation to "every other weekend . . . ."

     On January 21, 2000, the Juvenile and Domestic Relations

District Court of Stafford County awarded visitation to the

Chittums, collectively, on the second weekend of every month and

the second week in July. 3   The order further provided:   "The

weekend should be scheduled in odd numbered months . . . on a




     2
       That child is now being raised by the parents of Whitney
Rogers and Kevin Chittum; her custody and visitation are not at
issue on appeal.
     3
       The court noted that all matters regarding Conley's
visitation with the child were transferred to Stafford County
and Conley submitted himself to the jurisdiction of the Stafford
County Juvenile and Domestic Relations District Court.

                               - 3 -
weekend not otherwise provided for Carlton Conley and should be

taken from the schedule afforded Mr. Conley." 4

     On March 31, 2000, the Stafford County Circuit Court

entered a consent order, which appointed Johnson as the child's

guardian and adopted the January 21, 2000 order.     Accordingly,

the court granted the Chittums visitation in accordance with the

January 21, 2000 order, from Friday to Sunday on the second

weekend of each month and one full week in July. 5

     On April 24, 2001, Conley married Miskovsky.     Johnson filed

a petition to terminate Conley's visitation on May 16, 2001.

After a hearing on Johnson's petition, the court entered an

order on March 11, 2002, which combined Conley's visitation with

that of the Chittums, effectively reducing Conley's visitation

with the child to one weekend each month, and precluding his

sole visitation with the child.   Conley appeals the order

modifying the existing visitation, and the Chittums

cross-appeal.




     4
       The Greene County Juvenile and Domestic Relations District
Court issued a schedule for Conley when it granted him
visitation in 1998.
     5
       This order did not explicitly address Conley's visitation,
which was granted initially by the Greene County Juvenile and
Domestic Relations District Court.

                              - 4 -
                                   Analysis

                        I.   Procedural Defect Claims

     Conley and the Chittums contend Johnson's pleading was

deficient because it did not seek modification of visitation,

the position she adopted at the hearing, and only sought

termination of Conley's visitation.           They argue the appeal

should not be considered, on the ground Johnson's pleading

failed to give proper notice of her claim.          They also argue

Johnson failed to allege a material change in circumstances in

her petition.    We decline to address these procedural default

issues on appeal because Conley and the Chittums present neither

argument nor authority in support of these contentions.           See

Rule 5A:20(e).    "Statements unsupported by argument, authority,

or citations to the record do not merit appellate

consideration."        Buchanan v. Buchanan, 14 Va. App. 53, 56, 415

S.E.2d 237, 239 (1992).        We thus turn to the substantive issues

presented.

                 II.     Material Change in Circumstances

     Conley contends the trial court erred in finding that his

marriage to Miskovsky and relocation to Buena Vista constituted

a material change in circumstances.           We disagree.

     As the party seeking to modify custody, Johnson bore the

burden to prove:       (1) there had been a material change of

circumstances since the most recent custody award and (2) that a

change in custody would be in the best interests of the child.
                                    - 5 -
See Hughes v. Gentry, 18 Va. App. 318, 321, 443 S.E.2d 448,

450-51 (1994) (citing Keel v. Keel, 225 Va. 606, 611, 303 S.E.2d

917, 921 (1983)).   "This rule advances the obvious benefits of

providing stability in the life of the child whose custody is

the subject of the conflict between the parents."    Hughes, 18

Va. App. at 322, 443 S.E.2d at 451 (citing Peple v. Peple, 5

Va. App. 414, 421, 364 S.E.2d 232, 237 (1988)).

     The decision to modify a child custody order is committed

to the sound discretion of the trial court.    See Wilson v.

Wilson, 18 Va. App. 193, 195, 442 S.E.2d 694, 695-96 (1994).

"'The court, in the exercise of its sound discretion, may alter

or change custody or the terms of visitation if subsequent

events render such action appropriate for the child's welfare.'"

Id. (quoting Eichelberger v. Eichelberger, 2 Va. App. 409, 412,

345 S.E.2d 10, 11 (1986)).   However, if the court does not first

find a material change in circumstances, consideration of the

"best interests of the child" is barred by the principles of res

judicata.   See Hiner v. Hadeed, 15 Va. App. 575, 580, 425 S.E.2d

811, 814 (1993).    "'Whether a change of circumstances exists is

a factual finding that will not be disturbed on appeal if the

finding is supported by credible evidence.'"    Ohlen v. Shively,

16 Va. App. 419, 423, 430 S.E.2d 559, 561 (1993) (citation

omitted).   The definition of "change in circumstances" is not

limited to negative events that may occur in the home of the

custodial parent, but is broad enough to include changes of the
                               - 6 -
non-custodial parent, such as remarriage.    See Keel, 225 Va. at

612, 303 S.E.2d at 921.

     At the time the trial court granted Johnson's petition and

merged Conley's visitation with that of the Chittums, an April

20, 2001 order from Stafford County governed custody and

visitation.   The order incorporated the terms of the previous

orders giving Conley visitation with C.M.J.C. every other

weekend and ordered the Chittums' visitation to conform to the

existing schedule for Conley's visitation.

     Viewing the evidence in the light most favorable to

Johnson, the party prevailing below, together with all

reasonable inferences, see Peple, 5 Va. App. at 422, 364 S.E.2d

at 237, we cannot conclude the trial court erred in finding that

a material change in circumstances occurred between the April

20, 2001 Stafford County order and Johnson's petition to

terminate Conley's visitation on May 16, 2001.   On January 20,

2002, the court held a hearing on Johnson's petition to

terminate Conley's visitation.    At the hearing, Conley testified

that he lived in Buena Vista.    Prior to Conley's testimony, the

only evidence before the court was that Conley lived in Greene

County.   Moreover, it is uncontested that Conley and Miskovsky

married after the April 20, 2001 order.   Therefore, we find no

error in the court's determination that a material change in




                                - 7 -
circumstances occurred between the existing order of April 20,

2001 and its hearing on Johnson's petition on January 20, 2002. 6

                 III.   Best Interests of the Child

     Conley further argues that, even if his marriage and

relocation constitute a material change in circumstances, the

court erred in finding that a change in visitation was in the

best interests of the child.    We agree.

     "In matters concerning custody and visitation, the welfare

and best interests of the child are the 'primary, paramount, and

controlling considerations.'"    Kogon v. Ulerick, 12 Va. App.

595, 596, 405 S.E.2d 441, 442 (1991) (citation omitted).    While

the trial court is vested with broad discretion to make the

decisions necessary to safeguard and promote the child's best

interests, we may set aside its decision if there is no evidence

to support it.   Farley v. Farley, 9 Va. App. 326, 327-28, 387

S.E.2d 794, 795 (1990).


     6
       Conley and the Chittums claim no material change in
circumstances existed because the court was aware of the
impending marriage of Conley and Miskovsky, as well as his
relocation to Buena Vista, when it issued its order at the prior
hearing on April 20, 2001. Indeed, Conley advised the court in
March 2001, in a Motion and Affidavit for a Rule to Show Cause,
of his marriage to Miskovsky, scheduled for April 24, 2001. He
further advised the court in a memorandum on April 20, 2001 that
he had moved to Buena Vista in September 2000. However, neither
the memorandum nor affidavit was admitted into evidence, and the
record fails to show that the court considered either document in
rendering its decision on April 20, 2001. Therefore, we must
conclude the memorandum and affidavit were not evidence before
the court at the time of the last hearing and the marriage and
relocation were not among the circumstances underlying the
court's previous order. In short, the evidence before the court
at the prior hearing showed that Conley was unmarried and living
in Greene County.
                              - 8 -
      In determining the best interests of the child, the trial

court must examine numerous factors, including but not limited

to:   1) the relationship existing between each parent and child,

giving due consideration to the positive involvement with the

child's life, and 2) the needs of the child. 7    Code

      7
          Code 20-124.3 provides:

             In determining best interests of a child for
             purposes of determining custody . . . the
             court shall consider the following:

             1. The age and physical and mental
             condition of the child, giving due
             consideration to the child's changing
             developmental needs;

             2. The age and physical and mental
             condition of each parent;

             3. The relationship existing between each
             parent and each child, giving due
             consideration to the positive involvement
             with the child's life, the ability to
             accurately assess and meet the needs of the
             child;

             4. The needs of the child, giving due
             consideration to other important
             relationships of the child, including but
             not limited to siblings, peers and extended
             family members;

             5. The role which each parent has played
             and will play in the future, in the
             upbringing and care of the child;

             6. The propensity of each parent to
             actively support the child's contact and
             relationship with the other parent, the
             relative willingness and demonstrated
             ability of each parent to maintain a close
             and continuing relationship with the child,
             and the ability of each parent to cooperate
             in and resolve disputes regarding matters
                                 - 9 -
§ 20-124.3.   In this case, evidence was limited to these two

factors.   Therefore, we presume the evidentiary facts relating

to the remaining factors, as determined in the earlier

proceedings, had not changed because Johnson offered no new

evidence for the court's consideration.   Those facts favored

visitation with Conley every other weekend.

     In its determination of the best interests of the child,

the court adopted Johnson's conclusion that the child was

"spending too much time in the car" in order to comply with the

visitation schedule, and articulated this conclusion as the

basis for its decision.   In adopting Johnson's conclusion, the

trial court relied on her testimony that the child was spending

"three and a half hours" in the car each way on the weekend

visitations to Buena Vista.   Johnson also testified that the

child "doesn't have a life" because she "can't schedule anything

on the weekends."   Nothing more than these generalizations

regarding the child's needs and the purported adverse impact

that Conley's marriage and relocation had on her needs were


           affecting the child;

           7. The reasonable preference of the child,
           if the court deems the child to be of
           reasonable intelligence, understanding, age
           and experience to express such a preference;

           8. Any history of family abuse as that term
           is defined in § 16.1-228; and

           9. Such other factors as the court deems
           necessary and proper to the determination.

                              - 10 -
submitted to the court.   Johnson presented no other evidence

that the amount of time C.M.J.C. spent in the car had any

adverse impact on her physically, emotionally, psychologically

or socially.   Specifically, Johnson failed to identify which, if

any, of C.M.J.C's activities were affected by Conley's marriage

and relocation, and in what adverse way.   Furthermore, Johnson

testified, conversely, that the child "continues to do well and

is developing well" despite the circumstances surrounding her

birth, custody and visitation.   The guardian ad litem's report

presented no evidence suggesting C.M.J.C. was not thriving.

     Similarly, no evidence was presented that Conley's changed

marital status had any negative effect on the child whatsoever.

The only evidence that addressed the nature of the child's

relationship with Conley established that she loved him and

thought of him as a father.   Furthermore, there was no evidence

showing a negative impact on the child emanating from her

relationship with Conley's new wife, Pam Miskovsky, an

individual with whom the child already had an established

relationship and with whom she already enjoyed visitation.

     As a matter of law, we find the general statement that "the

child spends too much time in the car" as a result of Conley's

marriage and relocation is insufficient evidence to warrant

modification of a visitation award.    Compare Hughes, 18 Va. App.

at 321, 443 S.E.2d at 450-51 (affirming a transfer of custody

because it was in the best interests of the child, where child
                              - 11 -
"was happier and better able to relate" to the parties when

living with mother); Sullivan v. Knick, 38 Va. App. 773, 784-85,

568 S.E.2d 430, 435-36 (2002) ("The instant record demonstrates

few, if any, benefits to [the child] . . . from relocation

hundreds of miles from her father . . . . To the contrary, the

evidence clearly establishes that the move would disrupt the

positive involvement and influence of father in [the child]'s

life, a result at odds with her best interests."); Goldhamer v.

Cohen, 31 Va. App. 728, 525 S.E.2d 599 (2000) (finding ample

evidence in the record to support modification of visitation on

grounds that it was in the best interests of the child, where

the child began having problems and the child's psychologist

testified that the midweek overnight visitation at issue

disrupted the child's schedule for "normal sleeping and waking,

homework and other activities").   Accordingly, we reverse the

decision of the trial court.

                                                   Reversed.




                               - 12 -